461 So.2d 216 (1984)
James H. BARNES, Appellant,
v.
STATE of Florida, Appellee.
No. AY-206.
District Court of Appeal of Florida, First District.
December 18, 1984.
Michael E. Allen, Public Defender, Paula S. Saunders, Asst. Public Defender, Tallahassee, for appellant.
Jim Smith, Atty. Gen., Henri C. Cawthon, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Appellant appeals his sentence complaining that the trial court erred in relying upon an amendment to the sentencing guidelines which provides for "bumping *217 up" a sentence range into the next higher "cell" when a defendant's probation is revoked. See Rule 3.701(d)(14), Fla.R. Crim.P. This rule was not effective until July 1, 1984, several months after appellant was sentenced. While this appeal was pending, this court decided Jackson v. State, 454 So.2d 691 (Fla. 1st DCA 1984), which holds that this amended rule cannot be applied retroactively. See also Saunders v. State, 459 So.2d 1119 (Fla. 1st DCA 1984); and Randolph v. State, 458 So.2d 64 (Fla. 1st DCA 1984). Accordingly, appellant's sentence is VACATED and the case is REMANDED for resentencing.
SMITH, ZEHMER and BARFIELD, JJ., concur.